         Case 1:21-mj-00216-ZMF Document 14 Filed 04/30/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :       CASE NO. 21-MJ-216
               v.                             :
                                              :
ADAM AVERY HONEYCUTT,                         :
                                              :
                       Defendant.             :

                CONSENT MOTION TO CONTINUE STATUS HEARING
                 AND EXCLUDE TIME UNDER SPEEDY TRIAL ACT

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, with the consent of the defendant, respectfully moves to continue the

status hearing scheduled for May 4, 2021, to July 7, 2021, and to exclude time under the Speedy

Trial Act.

       The defendant is charged in this District with two counts related to the January 6, 2021,

attack on the U.S. Capitol. Specifically, he is charged with one count of Knowingly Entering or

Remaining in any Restricted Building or Grounds without Authority, in violation of 18 U.S.C.

§ 1752(a), and one count of Violent Entry and Disorderly Conduct on Capitol Grounds in violation

of 40 U.S.C. § 5104(e)(2) (“Attack on the Capitol case”). The defendant is charged in the Middle

District of Florida with one count of knowingly possessing, in and affecting interstate commerce,

three pistols while being an unlawful user of a controlled substance, that is marijuana, in violation

of 18 U.S.C. §§ 922(g)(3) and 924(a)(2) (“Florida case”). The Florida case stemmed from the

execution of a search warrant on his residence in connection with the Attack on the Capitol case.

       The defendant is currently detained in the Florida case. He was initially detained in the

Attack on the Capitol case, but this Court granted his consent motion to release him from custody

in the Attack on the Capitol case. The Florida case is scheduled for a June 7, 2021, jury trial. The
          Case 1:21-mj-00216-ZMF Document 14 Filed 04/30/21 Page 2 of 2




defendant was initially transported by the USMS to this District; he is currently in Oklahoma

awaiting transport back to Florida.

       The Speedy Trial Act requires that the government file an information or indictment against

a defendant within 30 days of arrest. 18 U.S.C. § 3161(b). However, the Act excludes any period

of delay when a judge grants a continuance and finds that “the ends of justice served by taking

such action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

§ 3161(h)(7)(A). Here, the exclusion of time through July 7, 2021, best serves the ends of justice

and outweighs the interests of the public and the defendant in a speedy trial and indictment because

the additional time will allow the government to provide informal pre-indictment discovery to the

defendant and to engage in discussions with the defendant, which might obviate the need for an

indictment and trial in this case.

       WHEREFORE, the parties respectfully request that the Court continue the status hearing

until July 7, 2021, and exclude time through and including July 7, 2021, for purposes of any

computation under the Speedy Trial Act.

                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              ACTING UNITED STATES ATTORNEY

                                      By:       /s/ Kondi J. Kleinman
                                              KONDI J. KLEINMAN
                                              California Bar No. 241277
                                              Assistant United States Attorney
                                              Fraud Section
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-6887
                                              Kondi.Kleinman2@usdoj.gov


                                                 2
